
	
		I
		113th CONGRESS
		2d Session
		H. R. 4818
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mr. Murphy of Florida (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to codify the Military Spouse Career Advancement Account
			 program conducted by the Department of Defense to assist spouses of
			 members of the Armed Forces serving on active duty to pursue educational
			 opportunities and career training, to ensure that such educational
			 opportunities and training are available to all military spouses, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Military Spouse Career Advancement Act.
		2.Military Spouse Career Advancement Account program
			(a)Codification of MyCAA programSubsection (a) of section 1784a of title 10, United States Code, is amended by adding at the end
			 the following new paragraph:
				
					(3)
						(A)As one of the programs established under this section to assist spouses of members of the armed
			 forces, the Secretary shall continue to carry out the Military Spouse
			 Career Advancement Account (MyCAA) program, under which an eligible spouse
			 may receive up to the amount that the Secretary determines is equal to the
			 average amount of in-state tuition at public four-year colleges and
			 universities located in the State in which the spouse resides in tuition
			 assistance for education and training courses and licensing and
			 credentialing fees.
						(B)Financial assistance provided under the MyCAA program shall be available to cover the costs of the
			 following:
							(i)State certifications for teachers, medical professionals, and other occupations requiring
			 recognized certifications.
							(ii)Licensing exams and related preparation courses.
							(iii)Continuing education classes, including classes offered through professional associations.
							(iv)Degree programs, including programs at four-year colleges and universities, leading to employment
			 in portable careers.
							(v)Secondary education completion courses, GED tests, and English as a Second Language (ESL) classes.
							(C)Financial assistance provided under the MyCAA program may not be used to pay for computers,
			 application, graduation or membership fees, student activity cards, child
			 care, parking, transportation, or medical services.
						(D)An eligible spouse must obtain an approved MyCAA Financial Assistance document before incurring the
			 tuition fees for which payment under the program is sought. The MyCAA
			 program does not provide reimbursements of any kind to spouses for any
			 reason. Once the eligible spouse obtains the MyCAA Financial Assistance
			 document, the spouse must commence the education or training courses for
			 which assistance is sought under the program while the member of the armed
			 forces who is married to the spouse is serving on active duty..
			(b)Guarantee of education and training opportunities for military spousesSubsection (a)(1) of such section is amended by striking may establish and inserting shall establish.
			(c)Eligible military spousesSubsection (b) of such section is amended—
				(1)by inserting (1) before Assistance; and
				(2)by adding at the end the following new paragraph:
					
						(2)The Secretary of Defense may not restrict participation in the MyCAA program required by subsection
			 (a)(3) to the spouses of members serving in particular grades. Instead,
			 subject to the availability of funds for the MyCAA program, the Secretary
			 shall make the MyCAA program available to all eligible spouses..
				
